DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
09/20/2021 has been entered.

This Office Action is in response to the Request for Continued Examination (RCE) filed 09/20/2021. Claims 1-3, 5-13, 15-18, 21, 23, filed on 09/20/2021 are acknowledge as pending in this application with claims 1, 3, 5, 10, 16, 21 are amended, claims 2, 6-9, 11-13, 15, 17-18, 23 are previously presented and claims 4, 14, 19-20, 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant amendment filed on 09/20/2021 overcome the previous 35 USC 112b rejections. The newly added limitations have added new Claim Objection, Drawing Objection, 35 USC 112a and 35 USC 112b rejections (see below).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5, “that” should be deleted.
Claim 1, line 6, “cable that” should be corrected to –cable and---
Claim 1, line 9, “that” should be corrected to ---and--
Claim 1, line 9, “rotation of said knob” should be corrected to ---rotation of said rotatable knob---
Claim 1 line 10, “that alter” should be ---that in turn alters---
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Claim 1 recites the limitation “a resistance mechanism” in lines 7-8, 10.
Therefore, the limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 15-18, 21, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “a resistance mechanism” in lines 7-8. This limitation is considered to be a new matter because there is no support from the specification or the drawing as originally filed. It is unclear if “a resistance mechanism” should be corrected to ---the braking system--- as disclosed in claim 5 and 6. If the resistance mechanism is the same as the braking system, the Examiner suggests amending the limitation to ---a braking system---
Claims 2-3, 5-13, 15-18, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 15-18, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " said cable passes through a shank near said first end of said cable that is secured to said housing that extends said cable to a second end of said cable to a resistance mechanism on said exercise machine" in lines 6-8.  It is unclear whether the first end of the cable or the shank is connected to the housing. Further, it also unclear how the housing is capable of extending said cable to a second end of said cable. Further, it is unclear what is attached to the resistance mechanism. The Examiner suggests to amend this limitation “said cable passes through a shank near said first end of said cable that is secured to said housing that extends said cable to a second end of said cable to a resistance mechanism on said exercise mechanism” in claim 1, lines 6-8 to ---said cable passes through a shank wherein said first end of said cable that is secured to said housing and a second end of said cable is connected to a resistance mechanism on said exercise mechanism. (Applicant’s Drawing, see FIG. 3; Applicant’s specification, emphasis added, Para [53] “The top housing 80 retains a shank 106 between the top housing 80 and the bottom housing 140 where a cable 101 protrudes and, in this example, terminates with an end cap 104”, Para [63] “The shank 106 where the cable 101 passes is shown with the recess 103 captured in the finger 143 of the top housing 80. The opposing end of the cable 101 has an end cap 104 with a shoulder 105 where the cable 101 connects to the loading system of exercise equipment.”)
Claim 5 recites the limitation "said braking system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said braking system" in line 2.  It is unclear whether this limitation is referring to “a resistance mechanism” in claim 1, line 8 or separated component. 
Claim 6 recites the limitation “said braking system" in line 2. It is unclear whether this limitation is referring to “a resistance mechanism” in claim 1, line 8 or separated component. 
 Claim 8 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said friction brake" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest the dependency of claim 11 to depend on claim 6.
Claims 2-3, 7, 9-10, 12-13, 15-18, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Examiner’s Comment
All claims are rejected under 35 U.S.C § 112(b) and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
The Examiner notes that all of the claims have been rejected under 35 USC 112(a) for new matter and 112(b) for clarity of the claims. No art has been applied.

Response to Arguments
Applicant’s arguments, see Page 5 of 14-Page 14 of 14, filed 07/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The Rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784